DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 10 are currently pending in this application. 
	Claims 1-3 and 7-8 are amended as filed on 10/07/2021.
	Claims 9-10 are new as filed on 10/07/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	More specifically, claims 1 and 7-8 contain the limitation “derive the communication quality requirement to be satisfied between the server and the terminal by inputting a requested quality of experience for the specific service session to the mapping function.”  To derive means to obtain a result based on something else.  It is unclear how obtaining the communication quality requirement to be satisfied between the server and the terminal is meant to be interpreted.  Is this referring to the system determining that the quality of experience level for the service session has been satisfied?  Does this mean to ensure that the quality of experience level is satisfied?  For examination purposes, the limitation will be treated is if referring to the ensuring that a desired QoE level has been met, based on the derived determination for the specific session, based on the mapping function for a mapped QoE.  However, appropriate correction is required.
	Accordingly, claims 2-8 and 10 are rejected, at least, based on their respective dependencies on claims 1 and 7.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 as the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
	With respect to claim 8, it is directed towards a “program for causing a computer to function”.  This claim is directed towards software per se as the claim is directed specifically towards computer software, as opposed to a device that performs a function based on computer software.  Even though the claim mentions that there is a computer present, the computer is not part of the claim, rather, it is a generic device in which the program is meant to operate.  More specifically, the claim is directed to a program for causing a computer to function, which implies that the computer that will function a certain way is not part of the claim, but is the intended use of the claimed subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Croak et al. (Patent No. US 7,995,464 B1), hereinafter Croak, in view of Karthikeyan et al. (Pre-Grant Publication No. US 2018/0191606 A1), hereinafter Karthikeyan.

2.	With respect to claims 1 and 7-8, Croak taught a network control device (column 4, lines 32-48, where the server is a network control device) comprising: a communication quality requirement derivation unit, implemented with one or more processors, configured to derive, for a specific service session between a server and a terminal, a communication quality requirement to be satisfied between the server and the terminal based on a requested quality of experience of the specific service session (column 4, lines 19-31, where the client is the terminal and the CCE utilizes VOIP severs for the communication in accordance with column 2, line 66 to column 3, line 6); a monitoring unit, implemented with one or more processors, configured to monitor a communication quality of the service session between the server and the terminal (column 2, line 66 to column 3, line 6, where the specific VOIP call is a specific session utilizing the listed Session Initiation Protocol); a determination unit, implemented with one or more processors, configured to determine whether the communication quality of the specific service session satisfies the communication quality requirement derived for the service session (column 5, lines 23-35, where the session is over the route); and a control unit, implemented with one or more processors, configured to control, when the communication quality of the specific service session does not satisfy the communication quality requirement derived for the specific service session, a communication route used for the specific service session between the server and the terminal so as to satisfy the communication quality requirement (column 4, lines 32-48, where the best alternative route is selected).
	However, while Croak did teach monitoring QoS/OoE for a specific route and the associated sessions over said rout, Croak did not explicitly state monitoring QoS/OoE for a specific session among a plurality of established service sessions, wherein at least one of the plurality of established service sessions remains on the first communication route, and switching to the different routes; and deriving the communication quality requirement to be satisfied between the server and the terminal by inputting a requested quality of experience for the specific service session to the mapping function.  On the other hand, Karthikeyan did teach monitoring QoS/OoE for a specific session among a plurality of established service sessions, wherein at least one of the plurality of established service sessions remains on the first communication route, and switching to the different routes (0008, where the monitoring can be seen in 0017 and the plurality of sessions can be seen in 0072) ; and deriving the communication quality requirement to be satisfied between the server and the terminal by inputting a requested quality of experience for the specific service session to the mapping function (0008, where the re-allocation ensures that the desired QoS is achieved, based on the desired QoS which is mapped to the particular session in accordance with 0025).  Both of the systems of Croak and Karthikeyan are directed towards managing QoS/QoE in a communication and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Croak, to utilize managing QoE for a specific session, as taught by Karthikeyan, in order to better control the user experiences during a communication.
	However, the combination of Croak and Karthikeyan did not explicitly state wherein the communication quality requirement derivation unit is configured to: generate a mapping function between a first plurality of communication qualities and a second plurality of quality-of-experience levels, the mapping function comprising a computational model that accepts each of the first plurality of communication qualities including the communication quality as an input and derives an output included in the second plurality of quality-of-experience levels based on the input.  On the other hand, Begen did teach wherein the communication quality requirement derivation unit is configured to: generate a mapping function between a first plurality of communication qualities and a second plurality of quality-of-experience levels, the mapping function comprising a computational model that accepts each of the first plurality of communication qualities including the communication quality as an input and derives an output included in the second plurality of quality-of-experience levels based on the input (0072-0073, where it can be seen that the derived output data of the first mapping function is used as input into the second mapping function.  Alternatively, the limitation is also shown by the iterative nature of the second mapping function using the timestamp data and etc.).  Both of the systems of Croak and Begen are directed towards monitoring/managing QoS/QoE of network data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Croak, to utilize more detailed use of mapping functions, as taught by Begen, in order to better train the data models.

3.	As for claim 3 and 10, they are rejected on the same basis as claims 1 and 7 (respectively).  In addition, Croak taught wherein the communication quality requirement derivation unit derives the communication quality requirement to be satisfied between the server and the terminal by multiplying the communication quality requirement by a safety factor (0002, where the QoE is a measure of security, which is a safety factor under broadest reasonable interpretation and the multiplying step is arbitrary as it could simply be a value multiplied by the value of 1), the safety factor determined based on
responsiveness of the control unit and fluctuations in the communication quality of the specific service session (Karthikeyan: 0037-0038, where the RTT is the responsiveness and the delay/jitter calculations represents the fluctuations).

4.	As for claim 4, it is rejected on the same basis as claim 1.  In addition, Croak taught wherein the control unit is configured to divert a communication route used for the specific service session to a detour route set in advance (column 4, lines 32-48, wherein the best alternative route is the detour route).

5.	As for claim 5, it is rejected on the same basis as claim 1.  In addition, Croak taught wherein the control unit is configured to instruct a network device that accommodates the server and the terminal to set a priority transfer class in a packet to be transmitted between the server and the terminal for the specific service session (0072 & 0051, where the prioritized flows represent the priority transfer class).

6.	As for claim 6, it is rejected on the same basis as claim 1.  In addition, Croak taught wherein the control unit is configured to instruct a network device located between the server and the terminal to secure a communication resource for a detour route, and instruct the network device to divert a packet transmitted between the server and the terminal for the specific service session to the detour route (column 4, lines 32-48, where the CCE receives from the server, the detour route, and it is given that the CCE will utilize the new resources, such as the new VOIP server, in order to secure the new route).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Kim (Patent No. US 10,652,120 B2), a system for training mapping functions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452